Citation Nr: 1014978	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  08-33 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1966 to March 
1967.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

As support for his claim, the Veteran testified at a hearing 
at the RO in July 2009 before the undersigned Veterans Law 
Judge of the Board - also commonly referred to as a travel 
Board hearing.

The Board has since, in March 2010, advanced this case on the 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The RO initially considered and denied the Veteran's 
claim for service connection for a psychiatric disability in 
November 1983 and, subsequently, in December 1986 denied his 
petition to reopen this claim.

2.  The Board even more recently, in February 2007, also 
denied the Veteran's petition to reopen this claim because, 
like in those prior denials, there was no medical nexus 
evidence indicating his pre-existing personality disorder was 
aggravated during or by his military service beyond its 
natural progression by superimposed disease or injury so as 
to result in additional psychiatric disability.

3.  The Veteran was notified of that February 2007 Board 
decision and apprised of his procedural and appellate rights, 
but he did not appeal.

4.  The additional evidence received since that February 2007 
decision does not relate to an unestablished fact necessary 
to substantiate this claim or raise a reasonable possibility 
of substantiating this claim.


CONCLUSIONS OF LAW

1.  The Board's prior, unappealed, February 2007 decision is 
final and binding on the Veteran.  38 U.S.C.A. § 7104 (West 
2002 & Supp. 2009); 38 C.F.R. § 20.1100 (2009).

2.  New and material evidence has not been received since 
that decision to reopen the claim for service connection for 
a psychiatric disability.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant case law, statutes, and VA regulations, 
the relevant factual background, and an analysis of its 
decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant; the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  (1) the 
defect was cured by actual knowledge on the part of the 
claimant ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).



Here, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in June 2007 
and January 2008, prior to initially adjudicating his claim 
(petition to reopen) in the May 2008 decision at issue in 
this appeal.  Those letters informed him of the evidence 
required to substantiate his claim and of his and VA's 
respective responsibilities in obtaining this supporting 
evidence.  This included apprising him of the deficiencies in 
the evidence when his claim was previously considered and 
denied since the June 2007 letter, in particular, explained 
the specific reasons his claim had been previously denied so 
he would have the opportunity to submit additional evidence 
and/or argument in response addressing these prior 
evidentiary shortcomings.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 
2006), wherein VA's Office of General Counsel issued informal 
guidance interpreting Kent as requiring the notice to 
specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
The January 2008 letter also complied with Dingess by 
discussing the downstream disability rating and effective 
date elements of the claim.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO previously obtained his service treatment 
records (STRs), VA treatment records, available private 
medical records, and lay statements.  He also, as mentioned, 
had a hearing in July 2009, and there is a transcript of that 
proceeding in the file.  And absent the submission of new and 
material evidence, VA is not obligated to schedule him 
for a VA compensation examination for a medical nexus 
opinion.  See 38 C.F.R. § 3.159(c)(4)(C)(iii).  The Board 
therefore is satisfied VA has provided all assistance 
required by the VCAA.  38 U.S.C.A. § 5103A.  



II.  Whether there is New and Material Evidence to Reopen the 
Claim

The RO initially considered and denied the Veteran's claim 
for service connection for a psychiatric disability in 
November 1983.  As reason for denying the claim in that 
initial decision, the RO determined that his symptoms in 
service were the result of a pre-existing personality 
disorder and, thus, not a disease or an injury in the meaning 
of applicable legislation for VA disability compensation 
purposes.  Personality disorders generally cannot be service 
connected as a matter of express VA regulation.  See 
38 C.F.R. §§ 3.303(c), 4.9, 4.127.  See also Winn v. Brown, 
8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 
(Fed. Cir. 1997) (specifically holding that "38 C.F.R. 
§ 3.303(c), as it pertains to personality disorder, is a 
valid exercise of the authority granted to the Secretary of 
[VA]").  See, too, Beno v. Principi, 3 Vet. App. 439, 441 
(1992).  The only other relevant diagnosis of record, 
schizophrenia, had post-dated the Veteran's military service 
and had not been otherwise linked to his service.  He did not 
appeal that decision.

The RO subsequently, in December 1986, denied the Veteran's 
petition to reopen this claim for essentially the same 
reasons, and he again did not appeal.

Even more recently, in February 2007, the Board also denied 
the petition to reopen this claim.  In continuing to deny the 
petition to reopen this claim, the Board noted a limited 
exception to granting service connection for a personality 
disorder (constitutional or developmental abnormality) when 
there is medical evidence indicating the pre-existing 
personality disorder was aggravated during or by 
the Veteran's military service beyond its natural progression 
by superimposed disease or injury so as to result in 
additional psychiatric disability.  See VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90); Monroe v. Brown, 4 Vet. App. 513, 514- 
515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).  
See also VAOPGCPREC 67-90 (July 18, 1990); and VAOPGCPREC 11-
1999 (Sept. 2, 1999).  Since, however, there still was no 
such evidence in the file, the Board could not reopen the 
claim.  And the Veteran again did not appeal.



So the Board's February 2007 decision is final and binding on 
the Veteran based on the evidence then of record and not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.

If there is new and material evidence since that decision, 
the Board may reopen the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

When determining whether a claim should be reopened, the 
Board performs a 
two-step analysis.  The first step is to determine whether 
the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  
See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  According to VA regulation, "new" means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence cannot be 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it 
may then proceed to evaluate the merits of the claim on the 
basis of all the evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The newly presented evidence need not be probative of all the 
elements required to award the claim, but it must be 
probative as to each element that was a specified basis for 
the last disallowance.  Evans, at 284.  Similarly, in Hodge, 
115 F.3d at 1363, the Federal Circuit Court held that 
evidence may be considered new and material if it contributes 
to a more complete picture of the circumstances surrounding 
the origin of a Veteran's injury or disability, even where it 
would not be enough to convince the Board to grant the claim.

In determining whether evidence is new and material, the 
credibility of the evidence in question is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption 
only applies when making a determination as to whether the 
evidence is new and material.  It does not apply when making 
a determination as to the ultimate credibility and weight of 
the evidence as it relates to the merits of the claim.  
Essentially, the presumption of credibility "dissolves" 
once the claim is reopened and decided on the merits.  See, 
too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating 
"Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").

The May 2008 rating decision at issue in this appeal denied 
the petition to reopen the claim - concluding there still 
was no new and material evidence.  Regardless, so, too, must 
the Board make this threshold preliminary determination, 
before proceeding further, because this initial determination 
affects the Board's jurisdiction to adjudicate the underlying 
claim on its merits on a de novo basis.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1383-84 (Fed. Cir. 1996) and VAOPGCPREC 05-92 
(March 4, 1992).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is irrelevant.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).



Since the Board's February 2007 decision denying the petition 
to reopen the claim, the Veteran has submitted additional VA 
treatment records from November and December 2007 and had a 
hearing in July 2009.  These additional VA records only show 
the existence of and treatment for his schizophrenia, but 
importantly, without also attributing this condition to his 
military service.  It was known even when the RO initially 
considered and denied his claim in November 1983 that he 
suffers from schizophrenia (that is, in addition to his 
personality disorder).  And the deficiency in his claim, both 
then and still now, was and is that there is no medical nexus 
evidence etiologically linking his schizophrenia to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  So 
merely submitting additional, more recent, records of 
treatment for this condition does not tend to suggest this 
condition dates back to his military service or is related to 
his military service.  So even if new, in the sense that 
these additional records did not exist at the time of the 
prior adjudications of the claim, and therefore could not 
have been considered in those prior adjudications, they 
nevertheless are not material because they do not suggest the 
required linkage to the Veteran's military service.  See 
Hickson v. West, 11 Vet. App. 374, 378 (1998).  See, too, 
Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) 
(medical records describing Veteran's current condition are 
not material to issue of service connection and are not 
sufficient to reopen a claim for service connection based on 
new and material evidence).



Additionally, concerning his July 2009 hearing testimony, by 
his own admission, the Veteran does not have any new evidence 
to offer.  He merely reiterated arguments that he made when 
filing his earlier claims - to the same effect that 
he believes his military service aggravated his pre-existing 
psychiatric disability.  So his hearing testimony is not new 
evidence.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay 
hearing testimony that is cumulative of previous contentions 
considered by decision maker at time of prior final 
disallowance of the claim is not new evidence).  See also 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Moreover, 
medical evidence, not just lay testimony, is needed to 
suggest aggravation during service of pre-existing condition.  
See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995) and 
Crowe v. Brown, 7 Vet. App. 238, 246 (1994) (indicating 
independent medical evidence is needed to support a finding 
that a 
pre-existing disorder increased in severity during service 
beyond its natural progression).  In Moray v. Brown, 5 Vet. 
App. 211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim for service connection.  Indeed, in Routen v. Brown, 10 
Vet. App. 183, 186, (1997), the Court specifically noted that 
"[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."  So even if the 
Veteran's lay hearing testimony was new, which again it is 
not, it still is not material.

Therefore, the Board must deny this most recent petition to 
reopen the claim.  In the absence of new and material 
evidence, the benefit of the doubt rule does not apply.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).




ORDER

As new and material evidence has not been submitted, the 
petition to reopen the claim of service connection for a 
psychiatric disability is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


